                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   TRAVELERS CASUALTY AND SURETY CIVIL ACTION
   COMPANY

   v.                                                                NO. 15-6737

   JAMES D. FALKOWSKI et al


                                     ORDER RE: MOTION TO DISMISS

         AND NOW, this 2nd day of July, 2021, for the reasons stated in the accompanying

Memorandum, Defendants’ Motions to Dismiss the First Amended Complaint (Doc. Nos. 78 &

79) are DENIED.

                                                          BY THIS COURT:

                                                          /s/ MICHAEL M. BAYLSON
                                                          ______________________________
                                                          MICHAEL M. BAYLSON
                                                          United States District Court Judge


O:\CIVIL 15\15-6737 QVC v Falkowski\15cv6737 Order re MTD 7.2.docx
